Case 2:18-cv-01314-GRB-AKT Document 35-5 Filed 01/10/19 Page 1 of 22 PagelD #: 471

 

 

EXHIBIT E

 

 
Case 2:18-cv-01314-GRB-AKT Document 35-5 Filed 01/10/19 Page 2 of 22 PagelD #: 472

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

coneneenenennnnennenneene _ coneennnnennnnnenenX

JOHN LAFACE, Docket No. 18-CV-01314
Plaintiff, (ADS)(AKT)

-against-

EASTERN SUFFOLK BOCES; BOARD OF DEFENDANTS’ RESPONSE

TRUSTEES, EASTERN SUFFOLK BOCES; DR. 10 PLAINTIFF'S FIRST

JULIE DAVIS LUTZ, in her official capacity as COO, SET OF INTERROGATORIES

EASTERN SUFFOLK BOCES, and individually; DR.R, “ND REQUESTS FOR

TERRY McSWEENEY, in her official capacity as THE PRODUCTION OF

DOCUMENTS

Assistant Superintendent for Human _ Resources,
EASTERN SUFFOLK BOCES, and individually; JILL
DIAMOND, in her official capacity as School Personnel
Officer, EASTERN SUFFOLK BOCES, and
individually; KEITH ANDERSON, in his official
capacity as Supervisor, EASTERN SUFFOLK BOCES,
and individually, THOMAS BILKA, in his official
capacity as Supervisor, EASTERN SUFFOLK BOCES,
and individually,

Defendants.

 

Defendants, by their attorneys SOKOLOFF STERN LLP, pursuant to Rules 26 and 33 of
the Federal Rules of Civil Procedure and the Local Rules of the Eastern District of New York,
respond to Plaintiff's First Set of Interrogatories and Requests for the Production of Documents as
follows:

GENERAL OBJECTIONS

By responding to any request, Defendants do not concede the materiality of the subject to

which it refers. Defendants’ responses are made expressly subject to, and without waiving or

intending to waive, any questions, or objections as to the competency, relevancy, materiality,
Case 2:18-cv-01314-GRB-AKT Document 35-5 Filed 01/10/19 Page 3 of 22 PagelD #: 473

privilege, or admissibility as evidence or for any other purpose, of any of the documents or
information produced, or of the subject matter thereof, in any proceeding including the trial of this
action or any subsequent proceeding.

B. Defendants object to these requests to the extent that they demand documents
and/or information that are protected by the attorney-client or work-product privilege, or which
constitute material prepared for litigation purposes, including all documents that post-date the
initiation of this litigation.

C. Defendants exclude from these responses communications between Defendants and
the undersigned counsel in this case.

D. Inadvertent production of any document or information that is privileged, was
prepared in anticipation of litigation, or is otherwise immune from discovery, shall not constitute
a waiver of any privilege or of another ground for objecting to discovery with respect to that
document or any other document, or its subject matter, or the information contained therein, or of
defendants’ right to object to the use of any such document or the information contained therein
during any proceeding in this litigation or otherwise.

E. Defendants are continuing to search for information responsive to Plaintiff's
requests and therefore reserve the right to supplement the response to each request with additional
information, if and when such information becomes available to Defendants’ counsel. Defendants

also reserve the right to object to the future disclosure of any such information.

RESPONSE TO INTERROGATORIES

1. Identify by name, position title, address and phone number, each and every person
whom Defendants believe have knowledge of any facts relating to or relied upon in connection
with Defendants’ answer and affirmative defenses in this action and give a detailed description of

2
Case 2:18-cv-01314-GRB-AKT Document 35-5 Filed 01/10/19 Page 4 of 22 PagelD #: 474

the knowledge Defendants believe is possessed by each such individual. Also provide a description
of any documents that Defendants believe are in such person’s possession or control, relative to
the Defendants’ affirmative defenses.

Response: Defendants refer to their Fed. R. Civ. P. 26 Disclosures and the documents bates
numbered D001-585.

2. State the names and address and phone number of every person who was

interviewed or contacted regarding any investigation of plaintiff's complaint of harassment and
bullying and grievance file in July 2015, identifying the date, time, location of said interview or
contact, the person who conducted the interview or made the contact on behalf of ESBOCES and
identify what was the substance of any statements made or information elicited during the course
of said interview or contract and the outcome of the “investigation. ”
Response: Defendants object to this request on the grounds that it is vague, ambiguous, not
proportional to the needs of the case considering the importance of the issues at stake in the action,
the amount in controversy, the parties’ relative access to relevant information, the parties’
resources, the importance of the discovery in resolving the issues, seeks information not relevant
to any party’s claim or defense, and because the burden or expense of the proposed discovery
outweighs its likely benefit. Defendants are not aware of what “2015 grievance” Plaintiff is
referring to.

3, Identify all ESBOCES locations where Plaintiff has worked from the beginning of
his employment, with the title, dates, locations and supervisors for each position identified as
having been held by plaintiff during the course of his employment with ESBOCES.

Response: Defendants refer Plaintiff to the documents previously produced with their 26(a)

disclosures, bates numbered D00001-343 (Plaintiff's Personnel File).
Case 2:18-cv-01314-GRB-AKT Document 35-5 Filed 01/10/19 Page 5 of 22 PagelD #: 475

4, Identify all persons who were working as custodians at the Gary D. Bixhorn
Technical Center during the years 2015-to date(s), by name, position title, date of hire, age,
current employment status and work location.

Response: Defendants object to this request on the grounds that it is overbroad, unduly
burdensome, not proportional to the needs of the case considering the importance of the issues at
stake in the action, the amount in controversy, the parties’ relative access to relevant information,
the parties’ resources, the importance of the discovery in resolving the issues, seeks information
not relevant to any party’s claim or defense, and because the burden or expense of the proposed
discovery outweighs its likely benefit. ESBOCES’ computer program, Wincap, does not contain a
mechanism to produce a blanket report of who was previously assigned to the Gary D. Bixhorn
Technical Center and for how long, or where they went. ESBOCES can only print a history of
previous assignments on an individual basis. Notwithstanding, and without limiting or waiving

these objections, the following is a list of the current custodial staff at the Gary D. Bixhorn

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Technical Center.
Name Location Position Date of | Age
Hire
Corrado, Adam. M Gary D, Bixhorn Technical Center Custodial Worker I 4/9/2001 43
Clark, William H. Gary D. Bixhorn Technical Center Custodial Worker 1 3/20/2006 | 42
Steffens, William Gary D. Bixhorn Technical Center Custodial Worker I 9/1/2006 34
Weisenbacher, Ryan P, | Gary D, Bixhorn Technical Center Custodial Worker | 7/10/2017 | 26
Bilka, Robert I. Gary D. Bixhorn Technical Center Custodial Worker I 12/12/2016 | 25
Foster, Greg Gary D. Bixhorn Technical Center _| Custodial Worker | 8/13/2018 | 50
Pugliese, Christian Gary D. Bixhorn Technical Center Custodial Worker II 7/12/2010 | 43
Olsen, Kirk Gary D. Bixhorn Technical Center Head Custodian 8/24/1998 | 50
5. Identify all custodial vacancies that existed during the years 2015-present and

locations, and if any such vacancies were filled, state the name and age of the person, whether it
was a hire, promotion or some other personnel action, date the position was filled, the

circumstances under which the position was filled and who made the decision to fill the position.
Case 2:18-cv-01314-GRB-AKT Document 35-5 Filed 01/10/19 Page 6 of 22 PagelD #: 476

Response: Defendants object to this request on the grounds that it is vague, ambiguous,
overbroad, unduly burdensome, not proportional to the needs of the case considering the
importance of the issues at stake in the action, the amount in controversy, the parties’ relative
access to relevant information, the parties’ resources, the importance of the discovery in resolving
the issues, seeks information not relevant to any party’s claim or defense, and because the burden
or expense of the proposed discovery outweighs its likely benefit. Notwithstanding, and without
limiting or waiving these objections, Defendants refer Plaintiff to Interrogatory Response No. 4
and the documents bearing numbers D00817-896, which are postings for Custodial Worker I and
Custodial Worker II vacancies from January 2015 to date.

6. Identify all persons who had any role or involvement in the decision to reassign

Plaintiff from the Gary D. Bixhorn Technical Center to the H.B. Ward Technical Center, including,

a) The date the decision was made;

b) The reason(s) for the decision;

c) The role of each person identified in the decision to reassign Plaintiff from his
custodial position at Gary D. Bixhorn Technical Center;

ad) Whether there were any vacant custodial positions at the Gary D. Bixhorn

Technical Center at the time of the 2016 reassignment.

Response: Defendants object to this request on the grounds that it is vague and ambiguous.
Notwithstanding, and without limiting or waiving these objections, the idea to reassign Plaintiff to
H.B. Ward Technical Center was made by Ryan Ruf (Associate Superintendent for Management
Services) sometime between September 2 to September 28, 2016. Then, Ryan Ruf and Thomas
Bilka (School Custodial Supervisor) made the decision to transfer Plaintiffto H.B. Ward Technical

Center. Ryan Ruf discussed the transfer with Keith Anderson (Director of Operations and
Case 2:18-cv-01314-GRB-AKT Document 35-5 Filed 01/10/19 Page 7 of 22 PagelD #: 477

Maintenance Department), Dr. Julie Davis Lutz before Plaintiff was notified of the transfer.
Plaintiff was transferred out of Gary D. Bixhorn Technical Center because he was having
personality conflicts with several people and refusing to take direction from certain supervisors.
He was reassigned to H.B. Ward Technical Center because Defendants thought that location could
be a better fit for Plaintiff. Additionally, the head custodian at H.B. Ward Technical Center was in
need of a custodian with strong cleaning skills. Given Plaintiff's work experience, BOCES thought
Plaintiff fit this position. In regard to Plaintiffs request for the vacancy announcements around
the time of his reassignment, Defendants refer Plaintiff to a document bearing number D000862.
Defendants also refer Plaintiff to documents bearing numbers D002207-09.

a Identify whether there were any vacancies in custodial positions at any other
ESBOCES site at the time Plaintiff was removed and reassigned to the H.B. Ward Technical
Center. If so, identify the locations, the position titles and the shifts.

Response: Defendants object to this request on the grounds that it is vague, ambiguous,
overbroad, unduly burdensome, not proportional to the needs of the case considering the
importance of the issues at stake in the action, the amount in controversy, the parties’ relative
access to relevant information, the parties’ resources, the importance of the discovery in resolving
the issues, seeks information not relevant to any party’s claim or defense, and because the burden
or expense of the proposed discovery outweighs its likely benefit. Notwithstanding, and without
limiting or waiving these objections, Defendants refer Plaintiff to the documents bearing numbers
D00817-896, which are postings for Custodial Worker I and Custodial Worker IT openings from

January 2015 to date.
Case 2:18-cv-01314-GRB-AKT Document 35-5 Filed 01/10/19 Page 8 of 22 PagelD #: 478

8. State the name, address, date of hire, title, age and current employment status with

ESBOCES of the person who was hired to fill Plaintiff's former custodial position at the Gary
Bixhorn Technical Center.
Response: William Steffens currently works the 7:00 a.m. to 3:00 p.m. Custodial Worker I
shift at Gary D. Bixhorn Technical Center, which is Plaintiff's former shift. His address is 14
Patrician Lane, Medford, New York, 11763. He is 34 years old. He was hired by ESBOCES on
September 1, 2006.

9. Identify and describe the complaints which Defendant Board of Trustees received
from Plaintiff regarding ESBOCES from 2011 to date.

Response: Defendants object to this request on the grounds that it is vague, ambiguous,
overbroad, unduly burdensome, not proportional to the needs of the case considering the
importance of the issues at stake in the action, the amount in controversy, the parties’ relative
access to relevant information, the parties’ resources, the importance of the discovery in resolving
the issues, seeks information not relevant to any party’s claim or defense, and because the burden
or expense of the proposed discovery outweighs its likely benefit. Notwithstanding, and without
limiting or waiving these objections, the Board of Trustees has never received any written
complaints from Plaintiff from 2011 to date. Plaintiff attended a Board meeting on April 30, 2014,
during which he complained management was wasting money. He provided some examples, one
of which may have involved wasting money by purchasing medical beds and subsequently
throwing them out. Defendants refer Plaintiffto documents bearing numbers D02168-2207, which

are the minutes for the April 30, 2014 Board meeting.
Case 2:18-cv-01314-GRB-AKT Document 35-5 Filed 01/10/19 Page 9 of 22 PagelD #: 479

10. State whether the Board's or any of its officers or agents’ have ever responded to

any complaints or concerns raised by Plaintiff regarding ESBOCES operations between 201] to
date. If so, state the sum and substance of said response.
Response: Defendants object to this request on the grounds that it is vague, ambiguous,
overbroad, unduly burdensome, not proportional to the needs of the case considering the
importance of the issues at stake in the action, the amount in controversy, the parties’ relative
access to relevant information, the parties’ resources, the importance of the discovery in resolving
the issues, seeks information not relevant to any party’s claim or defense, and because the burden
or expense of the proposed discovery outweighs its likely benefit. Notwithstanding, and without
limiting or waiving these objections, Defendants have no record of Plaintiff identifying any
problematic areas of operations that would have prompted an investigation.

11. Describe the complaints Plaintiff has made to Dr. Julie Davis Lutz regarding
ESBOCES and her response thereto from 2011 to date.

Response: Defendants object to this request on the grounds that it is vague, ambiguous,
overbroad, unduly burdensome, not proportional to the needs of the case considering the
importance of the issues at stake in the action, the amount in controversy, the parties’ relative
access to relevant information, the parties’ resources, the importance of the discovery in resolving
the issues, seeks information not relevant to any party’s claim or defense, and because the burden
or expense of the proposed discovery outweighs its likely benefit. Notwithstanding, and without
limiting or waiving these objections, Plaintiff met with Dr. Julie Davis Lutz on or about March 16,
August 2, and November 16, 2016 and complained that the management was wasting money.
During at least one of these meetings, Plaintiff gave examples of wasting supplies and installing

lighting. On October 25, 2016, Dr. Lutz met with Plaintiff and his union representative, Kevin
Case 2:18-cv-01314-GRB-AKT Document 35-5 Filed 01/10/19 Page 10 of 22 PagelID #: 480

Boyle. Ryan Ruf also attended the meeting. Plaintiff or his representative complained about the
District?s decision to transfer Plaintiff to the H.B. Ward Technical Center and how Plaintiff did
not feel he would be supported there.

12. With respect to the decision to place Plaintiff on administrative leave in 2016.

State:

a) Name and title of all persons who participated in any way in making the decision,

b) The reason for the action.

Response: On November 28, 2016, after Jill Diamond (Executive School Personnel Officer
for Human Resources) met with Plaintiff and his union representative to engage in an interactive
dialogue regarding his accommodation request, she placed Plaintiff on paid administrative leave
while BOCES reviewed the accommodation request and medical documentation. BOCES needed
time to obtain additional information from Plaintiffs doctor, who had given conflicting
information in his previous documentation, to determine whether to accommodate Plaintiffs
request. Diamond placed Plaintiff on leave because he was still assigned to H.B. Ward Technical
Center, and insisted he could not report there.

13. State the reasons for the November 28, 201 6 and December 23, 2016 meetings that
Defendant Diamond had with Plaintiff, identifying who was present and the subjects or issues
discussed and why Plaintiff was deemed insubordinate following the December 23, 3016 meeting.
Response: On November 28, 2016, Jill Diamond (Executive School Personnel Officer for
Human Resources) met with Plaintiff and his union representative, Brandon Nasierowski to engage
in an interactive dialogue regarding his accommodation request. Jeanette Craig also attended the
meeting. On December 23, 2016, Diamond met with Plaintiff and his union representative to

continue the interactive dialogue regarding his accommodation request. For the subjects or issues
Case 2:18-cv-01314-GRB-AKT Document 35-5 Filed 01/10/19 Page 11 of 22 PagelD #: 481

discussed at these meetings, Defendants refer Plaintiff to the documents previously produced with
their 26(a) disclosures, bates numbered D00556-57 and D00578-81. Plaintiff was “insubordinate”
during the December 23, 2016 meeting because he refused to engage in the interactive process.
Specifically, when Diamond questioned Plaintiff about his medical condition and accommodation
request, Plaintiff repeatedly responded, “I need to consult with my attorney.” And he often
interrupted Diamond’s questions with this response. Diamond informed Plaintiff she cannot
engage in an interactive dialogue when he refuses to answer her questions, and that BOCES has
no choice but to make a determination based on the information already provided.

14. State the reasons why Plaintiff was temporarily reassigned to the Jefferson

Technical Center in January 2017, identifying:

a) Allpersons, by name and title, involved or consulted or advised with respect to said
decision;
b) Whether there were 7-3 shifts available at Jefferson Tech or Gary D. Bixhorn

Center at the time of the January, 2017 temporary reassignment.

Response: _ Plaintiff was temporarily assigned to Jefferson Technical Center in January 2017
because even though BOCES could not determine whether it had to provide Plaintiff with an
accommodation in the form of a driving restriction, BOCES chose to temporarily accommodate
Plaintiff by reassigning him to a location less than 10 miles from his home address. For most of
December 2016, BOCES searched for a vacant and feasible position within the 10-mile radius.
The most feasible position was a 10:00 a.m. to 6:00 p.m. shift at Jefferson Academic Center. There
was no 7:00 a.m. to 3:00 p.m. Custodial Worker I position available at Jefferson Academic Center

at the time of Plaintiff's January 2017 reassignment.

10
Case 2:18-cv-01314-GRB-AKT Document 35-5 Filed 01/10/19 Page 12 of 22 PagelD #: 482

15. Identify Defendants’ interactive process with Plaintiff from 2016 to date, including

the dates and location, the name and title of all participants, the nature of the interactive processes
and the outcome.
Response: Defendants object to this request on the grounds that it is vague; ambiguous;
overbroad; not limited in scope; not proportional to the needs of the case considering the
importance of the issues at stake in the action, the amount in controversy, the parties’ relative
access to relevant information, the parties’ resources, the importance of the discovery in resolving
the issues; because the burden or expense of the proposed discovery outweighs its likely benefit;
and because it seeks documents that are not relevant to any party’s claim or defense. Defendants
understand Plaintiff's Interrogatory No. 15 to request that Defendants identify Defendants’
interactive process with Plaintiff in relation to the accommodation requests alleged in the
Complaint. Notwithstanding, and without limiting or waiving these objections, on November 28,
2016, Jill Diamond (Executive School Personnel Officer for Human Resources), accompanied by
Jeanette Craig, met with Plaintiff and his union representative, Brandon Nasierowski, to engage in
an interactive dialogue regarding his accommodation request. On December 23, 2016, Diamond
met with Plaintiff and his union representative, Brandon Nasierowski, to continue the interactive
dialogue regarding his accommodation request. Ken Marlborough (Program Administrator for
Human Resources) also attended the December 23, 2016 meeting.

Diamond also engaged in an interactive process with Plaintiff, his union representative,
and his doctor through written communication. Defendants refer Plaintiff to the documents
previously produced with their 26(a) disclosures, bates numbered D00543-552 and D00557-585.

Defendants also refer Plaintiff to document bearing numbers D002148-2167.

11
Case 2:18-cv-01314-GRB-AKT Document 35-5 Filed 01/10/19 Page 13 of 22 PagelD #: 483

16. Identify all persons who provided information on behalf of ESBOCES to the
NYSDHR with respect to its response to Plaintiff's charge of discrimination, including the
information said individual provided or participated in providing.

Response: Jill Diamond, Keith Anderson, and Thomas Bilka provided information to the
NYSDHR in response to Plaintiff's charge of discrimination with the assistance of counsel.

17. Identify by name and title, all persons who provided information in responding to
these interrogatories and identify the nature of their involvement in responding and the nature of
the information provided.

Response: Defendants object to this request on the grounds that it calls for documents

protected by attorney-client and/or work-product privileges.

RESPONSE TO DOCUMENT REQUESTS

1. All communications between Plaintiff and named defendants between 2015 and the
present.

Response: Defendants object to this request on the grounds that it is vague; ambiguous;
overbroad; unduly burdensome; not limited in time or scope; not proportional to the needs of the
case considering the importance of the issues at stake in the action, the amount in controversy, the
parties’ relative access to relevant information, the parties’ resources, the importance of the
discovery in resolving the issues; because the burden or expense of the proposed discovery
outweighs its likely benefit; and because it seeks documents that are not relevant to any party’s
claim or defense.

Ds All communications between Defendants and any third party concerning Plaintiff,

including employees, union representatives and medical professionals, between 2011 to date.

12
Case 2:18-cv-01314-GRB-AKT Document 35-5 Filed 01/10/19 Page 14 of 22 PagelD #: 484

Response: Defendants object to this request on the grounds that it is vague; ambiguous;
overbroad; unduly burdensome; not limited in time or scope; not proportional to the needs of the
case considering the importance of the issues at stake in the action, the amount in controversy, the
parties’ relative access to relevant information, the parties’ resources, the importance of the
discovery in resolving the issues; because the burden or expense of the proposed discovery
outweighs its likely benefit; and because it seeks documents that are not relevant to any party’s
claim or defense. Defendants understand Plaintiff's Document Demand No. 2 to request
documents related to Defendants’ communications with third parties in relation to the allegations
set forth in the Complaint. Notwithstanding, and without limiting or waiving these objections,
defendants refer to the documents previously produced with their 26(a) disclosures, bates
numbered D00469-552 and D00558-78. Defendants also refer Plaintiff to documents bearing
numbers D002148-67.

3, All documents relied upon by Defendants in support of their Answer and affirmative

defenses.
Response: Defendants object to this request on the ground that Defendants have not filed
and/or served an Answer or affirmative defenses in this case. Defendants moved under Fed. R.
Civ. P. 12(b)(1) and 12(b)(6) to dismiss the complaint. Notwithstanding this objection, Defendants
refer Plaintiff to their motion to dismiss, Rule 26(a) Disclosures, and any documents produced in
response to Plaintiff's discovery requests.

4, All documents maintained by any of the named Defendants pertaining to Plaintiff,
separate and apart from the Plaintiff's personnel file from 2011 to date.

Response: Defendants object to this request on the grounds that it is vague; ambiguous;

overbroad; unduly burdensome; not limited in time or scope; not proportional to the needs of the

13
Case 2:18-cv-01314-GRB-AKT Document 35-5 Filed 01/10/19 Page 15 of 22 PagelD #: 485

case considering the importance of the issues at stake in the action, the amount in controversy, the
parties’ relative access to relevant information, the parties’ resources, the importance of the
discovery in resolving the issues; because the burden or expense of the proposed discovery
outweighs its likely benefit; because it seeks documents that are not relevant to any party’s claim
or defense; and to the extent it calls for documents protected by attorney-client and/or work-
product privileges.

5. Copies of all documents which were presented or provided to the New York State
Division of Human Rights, represented to be Defendants’ response to Plaintiff's Charge of
Discrimination.

Response: Defendants refer Plaintiff to the documents bearing numbers D000586-810.

6. Copies of all documents pertaining to and consisting of investigative files and
investigative reports and findings pertaining to Plaintiff's complaints from 2014 to date.

Response: Defendants object to this request on the grounds that it is vague; ambiguous;
overbroad; unduly burdensome; not limited in scope; not proportional to the needs of the case
considering the importance of the issues at stake in the action, the amount in controversy, the
parties’ relative access to relevant information, the parties’ resources, the importance of the
discovery in resolving the issues; because it seeks documents that are not relevant to any party’s
claim or defense; and to the extent it calls for documents protected by attorney-client and/or work-
product privileges. Notwithstanding, and without limiting or waiving these objections, Defendants
refer to the documents previously produced with their 26(a) disclosures, bates numbered D000469-
541. Defendants also refer Plaintiff to documents bearing numbers D000811-16.

7. Copies of all postings of custodial vacancies at Gary D. Bixhorn Technical Center

Jrom 2015 to date.

14
Case 2:18-cv-01314-GRB-AKT Document 35-5 Filed 01/10/19 Page 16 of 22 PagelD #: 486

Response: Defendants refer Plaintiff to the documents bearing numbers D000824, 830, 847,
856, 862, 867, and 894.

8. Copies of all postings of custodial vacancies at any ESBOCES location or site from
2015 to the present date.

Response: Defendants refer Plaintiff to the documents bearing numbers D00817-896, which
are all Custodial Worker I and Custodial Worker II vacancies from 2015 to date.

9. A copy of ESBOCES’ employee handbook that was in effect in 2015 to present.
Response: Defendants refer Plaintiff to the documents bearing numbers D000897-2066.

10. A copy of ESBOCES policies on transfers in effect from 2015 to present.
Response: Defendants refer Plaintiff to the documents previously produced with their 26(a)
disclosures, bates numbered D00449-50.

11. A copy of ESBOCES policies on conducting investigations of employee Complaints
in effect from 2105 to date.

Response: Defendants refer Plaintiff to the documents previously produced with their 26(a)
disclosures, bates numbered D00411-415.

12. A copy of ESBOCES policies on FMLA leave in effect from 2015 to date.
Response: Defendants refer Plaintiff to the documents bearing numbers D001045-54,
D001270-79, D001499-1508, D001736-45, and D001973-1982.

13. A copy of ESBOCES policies on ADA leave in effect from 2015 to date.

Response: | ESBOCES abides by leave policies, but they are not specific to the Americans with
Disabilities Act. Defendants refer Plaintiff to the documents bearing numbers D000922-926,
D0001150-53, D0001374-78, D0001607-11, D0001847-51. Defendants also refer Plaintiff to the

documents previously produced with their 26(a) disclosures, bates numbered D00439-47.

15
Case 2:18-cv-01314-GRB-AKT Document 35-5 Filed 01/10/19 Page 17 of 22 PagelD #: 487

14. A copy of ESBOCES policies on whistleblower protection in effect from 2014 to
date.
Response: Defendants refer Plaintiff to the documents bearing numbers D0001965-66 and
D0001022-23.

15. Copies of all correspondence between Harriet A. Gilliam, Esq. and any of the
Defendants between 2015 and the present pertaining to or discussing John Laface.
Response: Defendants object to this request on the ground that Plaintiff's counsel, and thus
Plaintiff, is already in possession of these documents.

16. A copy of all documents related to any interactive process engaged in by any of the
defendants with Plaintiff in 2016 to date.
Response: Defendants object to this request on the grounds that it is vague; ambiguous;
overbroad; not limited in scope; not proportional to the needs of the case considering the
importance of the issues at stake in the action, the amount in controversy, the parties’ relative
access to relevant information, the parties’ resources, the importance of the discovery in resolving
the issues; because the burden or expense of the proposed discovery outweighs its likely benefit;
and because it seeks documents that are not relevant to any party’s claim or defense. Defendants
understand Plaintiff's Document Demand No. 16 to request documents related to Defendants’
interactive process with Plaintiff in relation to the accommodation requests alleged in the
Complaint. Notwithstanding, and without limiting or waiving these objections, Defendants refer
Plaintiff to the documents previously produced with their 26(a) disclosures, bates numbered
D00543-552, D00557-585. Defendants also refer Plaintiff to documents bearing numbers

D002148-67.

16
Case 2:18-cv-01314-GRB-AKT Document 35-5 Filed 01/10/19 Page 18 of 22 PagelD #: 488

17. Copies of all documents in the custody or control of defendants ESBOCES, Davis

Lutz, McSweeney, Diamond, Anderson and Bilka pertaining to or referencing Plaintiff from 2011
to date.
Response: Defendants object to this request on the grounds that it is vague; ambiguous; overbroad;
unduly burdensome; not limited in time or scope; not proportional to the needs of the case
considering the importance of the issues at stake in the action, the amount in controversy, the
parties’ relative access to relevant information, the parties’ resources, the importance of the
discovery in resolving the issues; because the burden or expense of the proposed discovery
outweighs its likely benefit; because it seeks documents that are not relevant to any party’s claim
or defense; and to the extent it calls for documents protected by attorney-client and/or work-
product privileges.

18. Copies of all documents that were relied upon in the decision to transfer Plaintiff
from Gary D. Bixhorn Technical Center to H.B. Ward Technical Center in October, 2016.
Response: Defendants do not have any documents responsive to this request.

19. Copies of all documents considered by defendants in the ADA interactive process
and the consideration of Plaintiff's request for a reasonable accommodation in 2016 to date.
Response: Defendants object to this request on the grounds that it is vague; ambiguous; not
limited in scope; not proportional to the needs of the case considering the importance of the issues
at stake in the action, the amount in controversy, the parties’ relative access to relevant information,
the parties’ resources, the importance of the discovery in resolving the issues; because the burden
or expense of the proposed discovery outweighs its likely benefit; because it seeks documents that
are not relevant to any party’s claim or defense; and to the extent it calls for documents protected

by attorney-client and/or work-product privileges. Defendants understand Plaintiffs Document

17
Case 2:18-cv-01314-GRB-AKT Document 35-5 Filed 01/10/19 Page 19 of 22 PagelD #: 489

Demand No. 19 to request documents related to Defendants’ interactive process with Plaintiff in
relation to the accommodation requests alleged in the Complaint. Notwithstanding, and without
limiting or waiving these objections, Defendants refer Plaintiff to the documents previously
produced with their 26(a) disclosures, bates numbered D00543-552 and D00557-585. Defendants
also refer Plaintiff to documents bearing numbers D002148-67.

20. Copies of all documents considered by defendants in the decision to temporarily
assign Plaintiff to Jefferson Academic Center in January, 2017.
Response: Defendants refer Plaintiff to the documents bearing numbers D00558-576.

21. Copies of Plaintiff’s earnings and overtime records from 2015 to date.
Response: Defendants refer Plaintiff to the documents bearing numbers D002067-73.

22. Copies of all individual overtime earnings by custodial employees working at Gary
D. Bixhorn Center and Jefferson Technical Center from January 1, 2015 to date.
Response: Defendants object to this request on the grounds that it is overbroad; unduly
burdensome; not proportional to the needs of the case considering the importance of the issues at
stake in the action, the amount in controversy, the parties’ relative access to relevant information,
the parties’ resources, the importance of the discovery in resolving the issues; because the burden
or expense of the proposed discovery outweighs its likely benefit; and because it seeks documents
that are not relevant to any party’s claim or defense. ESBOCES’ computer program, Wincap, does
not contain a mechanism to produce a blanket report of who was previously assigned to the Gary
D. Bixhorn Technical Center and for how long, or where they went. ESBOCES can only print a
history of previous assignments on an individual basis. Notwithstanding Defendants’ objection,

Defendants refer Plaintiff to the documents bearing numbers D002074-2119, which are copies of

18
Case 2:18-cv-01314-GRB-AKT Document 35-5 Filed 01/10/19 Page 20 of 22 PagelID #: 490

all individual overtime earnings by custodial employees currently assigned to the Gary D. Bixhorn
Technical Center and Jefferson Academic Center.

23. Copies of Plaintiff’s statements of retirement earnings and benefits through the
New York State Retirement System from 2015 to date.

Response: Defendants do not have any documents responsive to this request.

24. Copies of records of Plaintiff's accrued and used vacation, sick and personal days
jrom 2015 to date.

Response: Defendants refer Plaintiff to the documents bearing numbers D002120-36.

25. Copies of all documents and files related to Plaintiff's disabilities maintained by
ESBOCES or any of its agents or employees.

Response: Defendants object to this request on the grounds that it is vague, ambiguous,
and seeks a legal conclusion. Defendants understand the term “disabilities” referenced in document
demand No. 25 to be those alleged in 3 in the Complaint. It is Defendants’ position that Plaintiff
does not suffer from any disability within the meaning of the Americans with Disabilities Act,
Section 504 of the Rehabilitation Act of 1972, or New York State Human Rights Law.
Notwithstanding, and without limiting or waiving these objections, defendants refer to the
documents previously produced with their 26(a) disclosures, bates numbered D00344-407 and
D00558-576.

26. Copies of all documents which were considered in any way with respect to the
decision to place Plaintiff on administrative leave in or about November 2016.

Response: Defendants refer Plaintiff to the documents bearing numbers D00566-576.
27. Copies of all audio, visual tapes or any types of recordings or surveillance of

plaintiff from January 1, 2015 to date.

19
Case 2:18-cv-01314-GRB-AKT Document 35-5 Filed 01/10/19 Page 21 of 22 PagelD #: 491

Response: Defendants object to this request on the grounds that it is vague; ambiguous;
overbroad; unduly burdensome; not limited in scope; not proportional to the needs of the case
considering the importance of the issues at stake in the action, the amount in controversy, the
parties’ relative access to relevant information, the parties’ resources, the importance of the
discovery in resolving the issues; because the burden or expense of the proposed discovery
outweighs its likely benefit; because it seeks documents that are not relevant to any party’s claim
or defense; and to the extent it calls for documents protected by attorney-client and/or work-
product privileges. Notwithstanding, and without limiting or waiving these objections, Defendants
do not have any audio or video surveillance of Plaintiff in their possession. Defendants are
withholding other forms of surveillance that are protected by attorney-client and/or work-product
privileges.

28. Copies of all documents pertaining to or consisting of Plaintiff's 2015 grievance
and the response thereto.
Response: Defendants object to this request on the grounds that it is vague; ambiguous; not
limited in scope; not proportional to the needs of the case considering the importance of the issues
at stake in the action, the amount in controversy, the parties’ relative access to relevant information,
the parties’ resources, the importance of the discovery in resolving the issues; because the burden
or expense of the proposed discovery outweighs its likely benefit; and because it seeks documents
that are not relevant to any party’s claim or defense. Defendants are unaware of what “2015
grievance” Plaintiff is referring to. To the extent Plaintiff is referring to his August 12, 2014
grievance, Defendants refer Plaintiff to the documents previously produced with their 26(a)
disclosures, bates numbered D00480-500. Defendants also refer Plaintiff to documents bearing

numbers D00081 1-814.

20
Case 2:18-cv-01314-GRB-AKT Document 35-5 Filed 01/10/19 Page 22 of 22 PagelD #: 492

29. Copies of the job descriptions for the positions held by Defendants Davis, Lutz,
McSweeney, Diamond, Anderson and Bilka in 2016 to date.
Response: Defendants refer Plaintiff to the documents bearing numbers D002137-47.

30. Copies of all documents or records identified or referenced in response to
Plaintiff's First Set of Interrogatories.
Response: Defendants refer Plaintiff to the documents previously produced with their 26(a)
disclosures, bates numbered D00001-585. Defendants also refer Plaintiff to documents bearing
numbers D00911-814, D00817-96, D002148-2167, and D02168-2209.

Dated: Carle Place, New York
November 16, 2018
SOKOLOFF STERN LLP
Attorneys for Defendants

By: YZ

Adam I. Kleinberg
Chelsea Weisbord

179 Westbury Avenue
Carle Place, New York 11514
(516) 334-4500

File No.: 170073

 

To: Harriet A. Gilliam, Esq.
Law Office of Harriet A. Gilliam
Attorneys for Plaintiff
21 West Second Street
PO Box 1485
Riverhead, NY 11901

21
